Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/31/2020 & 03/25/2022 are made of a record. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 14-18, 20, 21, 27-31, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al (US Patent 5442552), and further in view of Solh (US Patent 9414037).
	With regard to claim 1, Slaughter et al disclosed a camera system to obtain an image, the image comprising a first repetitive feature and a second repetitive feature (refer to Fig. blocks 62, 64, 66, 68); and a machine controller comprising: 
a first distribution element configured to determine a distribution of pixels in a first area of the image, the first area comprising an occurrence of the first repetitive feature and an occurrence of the second repetitive feature (refer to Fig. 4, blocks 70, 72, 74); 
a second distribution element that is configured to determine a distribution of pixels in a second area of the image, the second area comprising another occurrence of the first repetitive feature and another occurrence of the second repetitive feature (refer to Fig, 4, blocks 74, 76.78), and 
(a comparator element configured to evaluate the distribution of pixels in the first area and the distribution of pixels in the second area to determine a height difference between the first repetitive feature and the second repetitive feature). 
Slaughter et al reference does not expressly call for “a comparator element configured to evaluate the distribution of pixels in the first area and the distribution of pixels in the second area to determine a height difference between the first repetitive feature and the second repetitive feature”. However, at the same field of endeavor, Solh discloses this feature (refer to col. 3, lines 32-38). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Solh imaging system into Slaughter et al system. The suggestion/motivation for doing so would have been to provide user interface into image capturing device (refer to col. 3, lines 32-38 of Solh). Therefore, it would have been obvious to combine Solh with Slaughter et al to obtain the invention as specified in claim 1. 
With regard to claim 2, Slaughter et al disclosed wherein the camera system comprises a mono camera system (refer to col. 5, lines 40-46).


With regard to claim 3, Slaughter et al disclosed wherein the second area has a different observation angle than the first area (refer to Figs 6A & 6B). 
With regard to claim 4, Slaughter et al disclosed wherein the first repeated feature is a crop row and the second repeated feature is a furrow (refer to Fig. 1 & 8, block 24 & 26).
With regard to claim 5, Slaughter et al disclosed wherein the machine controller comprises a transformation clement configured to transform, prior to determining the distribution of pixels in the first area or the distribution of pixels in the second area, the first area and the second area to an image frame (refer to col. 8, 52-65).
With regard to claim 7, Slaughter et al disclosed wherein the first distribution element is configured to obtain a distribution of pixels in the first area using an intensity level of pixels in the first area (refer to col. 5, 4-8).
With regard to claim 8, Slaughter et al disclosed wherein the intensity level of pixels in the first area comprises a mean intensity level of pixels in the first area (refer to col. 5, lines 4-8).
Claims 14 and 27 are similarly analyzed and rejected the same as claim 1.
Claims 15-18, 20, 21, 28-31, 33-35 are similarly analyzed and rejected the same as claims 2-5, 7, 8.

Allowable Subject Matter
3.	Claims 6, 9-13, 19, 22-26, 32, 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (20140180549), (10346996), (9818791) and (4555725).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/05/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669